Exhibit 10.76

 

NON-COMPETITION AGREEMENT

 

This Non-competition Agreement (this “Agreement”) is dated as of November 11,
2005, among Microsemi Corporation, a Delaware corporation (“Parent”) Advanced
Power Technology, Inc., a Delaware corporation (“Company”), and Patrick P.H.
Sireta (the “Obligor”). Terms used herein and not defined herein shall have the
meaning set forth in the Merger Agreement (as defined below).

 

RECITALS

 

WHEREAS, pursuant to an Agreement and Plan of Merger dated as of November 2,
2005, as may be amended from time to time (including such amendments, herein
called the “Merger Agreement”) by and among Parent, APT Acquisition Corp., a
Delaware corporation and wholly-owned subsidiary of Parent (“Merger Sub”), and
Company, it is proposed that Parent shall issue shares of Parent Common Stock
and/or Parent Stock Options (the “New Shares”) in exchange for issued shares of
Company Common Stock (as defined below) (the “Shares”) and options to  purchase
Company Common Stock (the  “Options”) pursuant to the Merger Agreement; and

 

WHEREAS, as a condition and inducement to Parent consummating the Merger, Parent
has required that Obligor enter into this Agreement; and

 

WHEREAS, the Obligor is a stockholder of the Company; and

 

WHEREAS, in order to induce the Parent to enter into the Merger Agreement and to
minimize the risk that the Parent will lose the benefits of the goodwill and
other assets being acquired from the Merger Sub, the Obligor has agreed to
restrict his activities in accordance with the terms and conditions of this
Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, and other good and
valuable consideration, the receipt of and sufficiency of which the parties
hereto hereby acknowledge, the parties hereto hereby agree as follows:

 

1.    Definitions.    As used in this Agreement, the following terms shall have
the following meanings:

 

(a)     “Restricted Business” shall mean any activity customarily associated
with Advanced Power Technology’s ordinary course of business.

 

(b)    ”Restricted Territory” shall mean the global geographic area.

 

2.    Agreement Not To Compete.

 

(a)    Agreement.    The Obligor agrees that for a two-year period from the date
of this Agreement through the date that is the second  anniversary of the
Effective Date, Obligor shall not directly or indirectly engage in or have any
ownership interest in, or participate in the financing, operation, management or
control of, any person, firm, corporation or business that

 

1

--------------------------------------------------------------------------------


 

engages in a Restricted Business in a Restricted Territory, provided that this
provision shall not prohibit the Obligor from owning up to five percent (5%) of
any class of outstanding bonds, preferred stock or shares of common stock of any
such entity.

 

(b)    Confidential Information. The Obligor hereby acknowledges that he makes
use of, acquires and adds to confidential information of a special and unique
nature and value relating to the Merger Sub and its strategic plan and financial
operations. The Obligor further recognizes and acknowledges that all
confidential information is the exclusive property of Merger Sub, is material
and confidential, and is critical to the successful conduct of the business of
Merger Sub. Accordingly, the Obligor hereby covenants and agrees that he will
use confidential information for the benefit of the Merger Sub only and shall
not at any time, directly or indirectly, during the term of this Agreement and
thereafter divulge, reveal or communicate any confidential information to any
person, firm, corporation or entity whatsoever, or use any confidential
information for his own benefit or for the benefit of others.

 

(c)    Separate Covenants.    If, in any judicial proceeding, a court shall
refuse to enforce any of the separate covenants (or any part thereof) contained
in the preceding paragraphs of this Section 2, the parties agree to renegotiate
such provision in good faith, in order to maintain the economic position enjoyed
by each party as closely as possible to that under the provision rendered
unenforceable. In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be valid and enforceable in accordance with its terms. Each
provision of this Agreement is separable from any other provisions of this
Agreement, and each part of each provision of this Agreement is severable from
every other part of such provision.

 

(d)    Reformation.    In the event that the provisions of this Section 2 should
ever be deemed to exceed the duration or geographic limitations or scope
permitted by applicable law, then such provisions shall be reformed to the
maximum time or geographic limitations or scope, as the case may be, permitted
by applicable laws.

 

(e)    Injunctions; Specific Performance.    The Obligor acknowledges that it
would be impossible to determine the amount of damages that would result from
any breach of any of the provisions of this Section 2 and that the remedy at law
for any breach, or threatened breach, of any of such provisions would likely be
inadequate and, accordingly, agrees that the Parent or the Company shall, in
addition to any other rights or remedies which it may have, be entitled to seek
such equitable and injunctive relief as may be available from any court of
competent jurisdiction to restrain the Obligor from violating any of such
provisions of this Agreement or to cause the Obligor to perform any of such
provisions. In connection with any action or proceeding for injunctive relief,
the Obligor hereby waives the claim or defense that a remedy at law alone is
adequate and agrees, to the maximum extent permitted by law, to have each such
provision of this Section 2 specifically enforced against the Obligor, without
the necessity of posting bond or other security against the Obligor, and
consents to the entry of injunctive relief against the Obligor enjoining or
restraining any breach or threatened breach of such provisions of this
Section 2.

 

3.    Miscellaneous.

 

(a) Amendments and Waivers. Any term of this Agreement may be amended or waived
with the written consent of the parties or their respective successors and
assigns. Any amendment or

 

2

--------------------------------------------------------------------------------


 

waiver effected in accordance with this Section 3(a) shall be binding upon the
parties and their respective successors and assigns.

 

(b) Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Delaware,
without giving effect to principles of conflicts of law.

 

(c) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.

 

(d) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(e) Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received (i) when delivered by hand; (ii)
on the day sent by facsimile, provided that the sender has received confirmation
of transmission as of or prior to 5:00 p.m. local time of the recipient, on such
day; (iii) the first business day after sent by facsimile (to the extent that
(A) the sender has received confirmation of transmission after 5:00 p.m. local
time of the recipient on the day sent by facsimile, or (B) notice is sent on a
day that is not a business day); or (iv) the third business day after sent by
registered mail or by courier or express delivery service, in each case to the
address or facsimile number set forth on the signature page to this Agreement
beneath the name of such party, or to such other address or facsimile number as
such party shall have specified in a written notice given to the other parties
hereto addressed as follows:

 

If to Parent:

 

 

 

 

Microsemi Corporation

 

Address

 

2381 Morse Avenue

 

 

Irvine, CA 92614

 

Telephone:

 

(949) 221-7188

 

Fax:

 

(949) 756-2087

 

Email:

 

jpeterson@microsemi.com

 

 

 

 

If to Company:

 

Advanced Power Technology, Inc.

 

Address

 

405 S.W. Columbia Street

 

 

Bend, OR 97702

 

Telephone:

 

(541) 382-8028

 

Fax:

 

(541) 388-0364

 

Email:

psireta@advancedpower.com

 

 

 

 

If to Obligor:

 

Address

 

405 S.W. Columbia Street

 

 

Bend, OR 97702

 

Telephone:

 

(541) 382-8028

 

Fax:

 

(541) 388-0364

 

Email:

psireta@advancedpower.com

 

 

3

--------------------------------------------------------------------------------


 

(f) Disclosure. Obligor hereby agrees to permit Parent and the Company to
publish and disclose in the Registration Statement (including all documents and
schedules filed with the SEC) and the Proxy Statement/Prospectus, and in any
press release or other disclosure document in which Parent or the Company
reasonably determines in its good faith judgment that such disclosure is
required by law, including the rules and regulations of the SEC, as appropriate,
in connection with the Merger and any transactions related thereto, such
Obligor’s identity and ownership of the Shares and New Shares and the nature of
the commitments, arrangements and undertakings under this Agreement.

 

(g) Assignment. This Agreement shall not be assigned by Obligor without the
prior written consent of Parent.

 

(h) Entire Agreement, etc. This Agreement (i) constitutes the entire agreement,
and supersedes all other prior agreements, understandings, representations and
warranties both written and oral among the parties with respect to the subject
matter hereof, and (ii) shall not be transferable or assignable by operation of
law or otherwise and is not intended to create any obligations to, or rights in
respect of, any persons other than the parties hereto; provided, that the Parent
may assign any of its rights and obligations hereunder to any of its
subsidiaries or to any other entity which may acquire all or substantially all
of the assets, shares or business of the Parent or any of its subsidiaries or
any entity with or into which the Parent or any of its subsidiaries may be
consolidated or merged.

 

(i)     Jurisdiction.    Any legal action or proceeding with respect to this
Agreement may be brought in the superior courts of the State of California
sitting in Orange County, California or federal district courts of the United
States of America for the Central District of California and, by execution and
delivery of this Agreement, the parties hereby accept for themselves and in
respect of their property, generally and unconditionally, the jurisdiction of
the aforesaid courts. The parties irrevocably consent to the service of process
out of any of the aforementioned courts in any such action or proceeding by the
delivery of notice as provided in this Agreement, such service to become
effective thirty (30) days after such delivery.

 

4.    Term of Agreement; Termination.    This Agreement shall terminate upon the
earlier of the date, if any, of termination of the Merger Agreement in
accordance with its terms or the expiration of the period described in Section
2(a) of this Agreement. Upon such termination, no party shall have any further
obligations or liabilities hereunder; provided, however, such termination shall
not relieve any party from liability for any breach of this Agreement prior to
such termination.

 

(SIGNATURE PAGE FOLLOWS)

 

4

--------------------------------------------------------------------------------


 

(SIGNATURES)

 

IN WITNESS WHEREOF, the parties have executed this Non-competition Agreement as
of the date first written above.

 

Microsemi Corporation

 

Advanced Power Technology, Inc.

 

 

 

 

 

By:

 

/s/ JAMES PETERSON

 

By:

/s/ PATRICK SIRETA

Name:

 

James J. Peterson

 

Name:

 

Patrick R.H. Sireta

Title:

 

President & CEO

 

Title:

 

President & CEO

Address

 

2381 Morse Avenue

 

Address

 

405 S.W. Columbia St.

 

Irvine, CA 92614

 

 

Bend, OR 97702

Telephone:

 

(949) 221-7188

 

Telephone:

 

(541) 382-8028

Fax:

 

(949) 756-2087

 

Fax:

 

(541) 389-1241

Email:

 

jpeterson@microsemi.com

 

Email:

 

psireta@advancedpower.com

 

 

 

 

 

Obligor

 

 

 

 

 

 

 

 

 

By:

 

/s/ PATRICK SIRETA

 

 

 

Name:

 

Patrick R.H. Sireta

 

 

 

Title:

 

President & CEO

 

 

 

Address

 

405 S.W. Columbia St.

 

 

 

 

Bend, OR 97702

 

 

 

Telephone:

 

(541) 382-8028

 

 

 

Fax:

 

(541) 389-1241

 

 

 

Email:

 

psireta@advancedpower.com

 

 

 

 

5

--------------------------------------------------------------------------------